Citation Nr: 1213813	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  07-35 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for cesarean section (c-section) scar, rated as noncompensable prior to September 10, 2010, and as 10 percent disabling thereafter.  

2.  Entitlement to an initial compensable rating for left foot scar(s).

3.  Entitlement to an increased rating for dysthymic disorder with cyclothymic disorder rated as 30 percent disabling prior to September 21, 2010, and as 50 percent disabling thereafter.  

4.  Entitlement to an increased rating in excess of 10 percent for chronic sesamoiditis, left first metatarsophalangeal joint.  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to March 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted service connection for left foot scar, with a noncompensable rating assigned, effective November 5, 2004, granted service connection for c-section scar, with a noncompensable rating, assigned November 5, 2004, granted an increased rating of 30 percent for dysthymic disorder, effective November 5, 2004, and denied entitlement to an increased rating in excess of 10 percent for chronic sesamoiditis, left, first metatarsophalangeal joint.  

In a March 2011 rating decision, the RO granted an increased rating of 50 percent for dysthymic disorder with cyclothymic disorder, effective September 21, 2010, and granted an increased initial rating of 10 for c-section scar, effective September 10, 2010.  

The issue of entitlement to service connection for a right foot disorder, to include as due to service-connected left foot disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a higher initial rating for left foot scar, an increased rating for a psychiatric disorder, and entitlement to an increased rating for chronic sesamoiditis, left, first metatarsophalangeal joint are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's c-section scar manifested by symptoms equivalent to pain on examination.  


CONCLUSION OF LAW

Throughout the entire period on appeal, the criteria for a 10 percent evaluation for left foot scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008 and 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained all records of relevant treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  Additionally, the Veteran was provided with a VA examination in March 2005 and September 2010 to evaluate the current severity of her c-section scar.  

There is no indication that her scar has worsened since the September 2010 VA examination.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the June 2011 Board hearing, the Veteran was asked about relevant treatment and the current symptoms associated with her scar.  The Bryant requirements were thus met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.




Legal Criteria-Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (West 2002).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted; however, this new regulation indicates that the revised provisions are applicable only to claims received on or after October 23, 2008, unless the Veteran specifically requests consideration under the new criteria.  The Veteran has not requested consideration under the new criteria.  Nevertheless, as discussed below, even if the Board considered the new criteria, the rating warranted for the c-section scar would be the same.  

The Veteran's c-section scar was originally rated under Diagnostic Code 7802  under the old criteria for a superficial scar that did not cause limited motion and had an area of less than 144 square inches.  As discussed below, the proper rating code under the old and new criteria is Diagnostic Code 7804 (2008 and 2011).  

Diagnostic Code 7804, in effect prior to October 23, 2008, provides for a 10 percent rating for superficial scars that are painful on examination.  Notes following Diagnostic Codes 7803 and 7804 indicated that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).  The revised Diagnostic Code 7804, effective from October 23, 2008, provides for ratings for superficial scars, which are either unstable or painful.  Under this Code, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


C-section Scar

Service treatment records demonstrate that the Veteran underwent c-section surgery during service and a discharge examination in June 1990 noted the subsequent scar.  
In her November 2004 claim, the Veteran reported that the c-section scar formed a slight keloid which was painful to the touch and was often red and itchy due to its location.  

She received a VA examination in March 2005, where she reported occasional itching and irritation of the c-section scar.  The examiner found a well-healed scar about eight-inches long with some minor keloid formation but without ulcerations or irritations.  The examiner did not comment on whether the scar was painful on examination.  

The Veteran received a second VA examination in September 2010, where the scar was measured to be one centimeter wide by 14 centimeters (about five-and-a-half inches) long.  The scar was noted to be painful, superficial, less than six square inches in area, and without signs of skin breakdown, inflammation, edema, keloid formation, or any other disabling effects.  

VA treatment records are negative for treatment of the c-section scar.  

Based on the forgoing, the Board finds that throughout the appellate period, the Veteran has reported the equivalent of pain on examination.  In her original claim for service connection and the March 2005 and September 2010 VA examinations, she reported pain or irritation of the c-section scar.  While the March 2005 examiner did not note pain related to the scar, the examiner specifically noted her reports of irritation of the scar and did not comment either way about whether there was pain.  

The Veteran has reported throughout the claim that her scar has been painful.  She is competent to report current symptoms associated with her scar and when such symptoms began.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Board finds that her statements regarding the painful scar have been consistent and are credible.  

The evidence demonstrates that the c-section scar manifested by symptoms equivalent to pain on examination.  At the very least, the evidence is in equipoise as to whether the Veteran meets the criteria for a 10 percent rating for service-connected c-section scar and all doubt is resolved in her favor.  Accordingly, the criteria for a 10 percent rating are met.  38 U.S.C.A. § 5107(b).  

As noted above, the Veteran was found to have one superficial scar, no more than eight inches long and one inch wide, that caused pain and irritation.  Under the old and new criteria, an evaluation greater than 10 percent is not warranted in this case as the scar is not deep, does not exceed (or even approximate) 12 square inches, is not unstable, does not cause any functional limitations, and there is not more than one as is required under Diagnostic Codes 7801-7805 (2008 and 2011).  


Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's scar manifested by the existence of a linear, painful or irritated scar that does not cause any impairment in function.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.


Total Rating

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2011).  

The Veteran has not reported that she is unemployed or that service-connected disabilities cause her to be unemployable.  There is no other evidence to that effect in the claims folder.  Accordingly, further consideration of entitlement to TDIU is not required.


ORDER

For the entire period on appeal, an increased initial rating of 10 percent for c-section scar is granted.  
REMAND

During the June 2011 Board hearing, the Veteran stated that before she received the increased rating for her service-connected psychiatric disorder, she was hospitalized for three months.  The Veteran's rating was increased twice during this appellate period.  However, there are no treatment records from a hospitalization lasting three months.  It is not clear when she was hospitalized or whether this was private or VA treatment.  

Regardless, VA has a duty to obtain all relevant VA and private treatment records.   38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are potentially relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2011).

In addition, during a September 2010 VA scars examination, the examiner provided information about one scar on the left foot.  However, a March 2005 VA examination revealed three scars on the left foot and the Veteran testified during the Board hearing that she had multiple scars on that foot.  

Therefore, the Board finds that the September 2010 VA scars examination is inadequate for the purpose of evaluating the left foot scar(s).  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011).  Once VA undertakes to provide an examination, it has a duty to ensure that the examination is adequate, or to explain why an adequate examination cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, the Veteran received a VA feet examination in September 2010 to evaluate the severity of her chronic sesamoiditis, left first metatarsophalangeal joint.  During the examination, the Veteran reported flare-ups of her left foot pain.  In terms of the effects of the flare-ups on limitation of motion and other functional impairment, the examiner simply stated "50 percent" without any clarification or detail provided.  It is unclear what 50 percent means in this context.  

Therefore, the Board finds that the September 2010 VA feet examination is inadequate for the purpose of evaluating the left foot disability and a new examination must be provided.  38 C.F.R. § 4.2; Barr.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all records of the Veteran's VA and private treatment, including records of any psychiatric hospitalization during the appellate period.  

If the Veteran fails to submit any needed authorizations, tell her that she can obtain and submit the records herself.

If there are any records that cannot be obtained, advise the Veteran of this fact, of the efforts made to obtain the records, and any further efforts to obtain them.

2.  Schedule the Veteran for a VA scars examination to determine the current severity of her left foot scar(s).  The examiner should review the claims file and note such review in the claims file or in an addendum.  

The examiner is asked to identify and describe all scars of the left foot and whether there is any associated functional impairment.  

3.  Schedule the Veteran for a VA foot examination to determine the current severity of her left foot disability.  The examiner should review the claims file and note such review in the claims file or in an addendum.  

The examiner should report all current findings related to chronic sesamoiditis, left first metatarsophalangeal joint and provide an opinion as to the current severity of the disability.  If applicable, the examiner is requested to describe the Veteran's disability as moderate, moderately severe, or severe.  The examiner is requested to provide an opinion as to any functional impairment, including as due to pain, flare-ups, etc.    

The examiner should also provide an opinion as to whether there is any neurologic impairment associated with the left foot disability and, if so, provide the nerve involved and describe the severity of the impairment.    

The examiner should provide reasons for each opinion that takes into account the Veteran's reports of her history and her current symptoms.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.
  
4.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

5.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


